People v Natal (2021 NY Slip Op 07525)





People v Natal


2021 NY Slip Op 07525


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Kern, J.P., Moulton, Mendez, Shulman, Higgitt, JJ. 


SCI No. 2271-17 Appeal No. 14917 Case No. 2018-2314 

[*1]The People of the State of New York, Respondent,
vRaymond Natal, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Julio Rodriguez, III, J. at plea; Bianka Perez, J. at sentencing), rendered November 9, 2017, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the order of protection's provision directing that it remain in effect until November 8, 2029 and remanding for a new determination of the order's duration, and otherwise affirmed.
Although defendant's challenge to the duration of his order of protection is unpreserved (see People v Nieves, 2 NY3d 310 [2004]), we reach this issue in the interest of justice. The record is clear that when setting the order of protection's expiration date, the sentencing court did not consider the jail time credit to which
defendant was entitled (see e.g. People v Rodriguez, 184 AD3d 420, 422 [1st Dept 2020], lv denied, 35 NY3d 1115 [2020]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021